— In a proceeding pursuant to CPLR article 78 to compel the respondent to correctly compute his Parole Board appearance date, the petitioner appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Dutchess County (Marlow, J.), dated March 6, 1985, as failed to assign counsel to him.
Judgment affirmed insofar as appealed from, without costs or disbursements.
Should the petitioner commence an administrative appeal to the Parole Board and be financially unable to provide for his own attorney in connection with that appeal, he may apply at that time for the appointment of counsel (see, Executive Law § 259-i [4] [b]). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.